            Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

LONG HUA TECHNOLOGY CO., LTD.,                       )
                                                     )
                      Plaintiff,                     )
                                                     ) Civil Action No.
v.                                                   )
                                                     ) Jury Trial Demanded
A123 SYSTEMS, LLC,                                   )
                                                     )
                      Defendant.                     )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Long Hua Technology Co., Ltd. (“Long Hua” or “Plaintiff”) brings this complaint for

patent infringement against A123 Systems, LLC (“A123” or “Defedant”), and alleges as follows:

                                         THE PARTIES

       1.      Long Hua is a corporation organized and existing under the laws of Taiwan

(R.O.C.) with its principal place of business at 1F., No. 73, Tungmeng 2nd Rd., San Min District,

Kaohsiung, Taiwan 80743 (R.O.C.).

       2.      Long Hua engages in the research, development, manufacturing, and sales of

electronic components for smartphones, portable computers, and other consumer electronics

products. Long Hua is an approved vendor for international technology companies, such as, Apple

and Google.

       3.      A123 is a Delaware limited liability company with its principal place of business

at 27101 Cabaret Drive, Novi, Michigan 48377.

       4.      A123 manufactures and supplies lithium ion battery products, including lithium

iron phosphate or LFP batteries, that deliver high power, excellent safety, and outstanding life to

various automotive, energy storage, and other companies around the world.



                                                1
               Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 2 of 7



                                   JURISDICTION AND VENUE

         5.       This action arises under the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

         6.       A123 maintains at least two places of business in the District of Massachusetts: (i)

200 West St., Waltham, Massachusetts 02451 and (ii) 10 Avenue E, Hopkinton, Massachusetts

01748.

         7.       A123 regularly engages in business in Massachusetts by, for example, offering and

selling battery products and services to customers in Massachusetts. These business activities

include the here complained-of acts of patent infringement in Massachusetts, as more specifically

set forth below.

         8.       This Court has personal jurisdiction over A123 because, among other things, A123

conducts business in Massachusetts and thus enjoys the privileges and protections of

Massachusetts law.

         9.       Venue is proper in the District of Massachusetts under 28 U.S.C. §§ 1391 and

1400(b) because, among other things, A123 has incorporated and maintains a foreign limited

liability company in Massachusetts.

                          ASSERTED PATENTS AND TECHNOLOGY

         10.      The patents-in-suit include U.S. Patent Nos. 7,803,484 (“the ’484 Patent”) and

8,034,480 (“the ’480 Patent”) (collectively, “Asserted Patents”).

         11.      On November 28, 2010, the U.S. Patent and Trademark Office (“USPTO”) duly

and legally issued the ’484 Patent, entitled “High Rate Capability Design of Lithium Ion Secondary

Battery,” to Hung-Chun Wu, Ching-Yi Su, Ping-Hsun Hsieh, Bing-Ming Lin, Mo-Hua Yang, and

Nae-Lih Wu (collectively, “Inventors”). The ’484 Patent claims foreign priority to Taiwanese




                                                   2
             Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 3 of 7



Application No. 94147275, filed in the Taiwan Intellectual Property Office on December 29, 2005.

A true and correct copy of the ’484 Patent is attached herewith as Exhibit 1.

       12.      On February 24, 2006, the Inventors assigned their entire right, title, and interest in

the ’484 Patent to the Industrial Technology Research Institute (“ITRI”) of Hsinchu, Taiwan. A

copy of the Assignment recorded in the USPTO on March 21, 2006 at Reel 017702, Frame 0707,

is attached herewith as Exhibit 2.

       13.      On October 11, 2011, the USPTO duly and legally issued the ’480 patent, entitled

“High Rate Capability Design of Lithium Ion Secondary Battery,” to the Inventors. The ’480

Patent is a straight continuation of the ’484 Patent and contains a substantially identical disclosure

as that of the ’484 Patent, with claims of a different scope. A true and correct copy of the ’480

Patent is attached herewith as Exhibit 3.

       14.      On September 6, 2019, ITRI assigned its entire right, title, and interest in the ’484

and ’480 Patents to Long Hua. A copy of the Assignment recorded in the USPTO on May 14, 2020

at Reel 052658, Frame 0247, is attached herewith as Exhibit 4.

       15.      The ’484 and ’480 Patents are directed to a lithium ion secondary (rechargeable)

battery including a particular lithium compound, such as, lithium iron phosphate (LiFePO4 or

“LFP”), as a major component for its positive electrode active material. The Asserted Patents

disclose and specifically claim a lithium ion secondary battery having certain area-to-thickness

ratios of the positive electrode material, so as to achieve greater than 80% capacity ratio for 10C

to 1C discharge rates.

       16.      In the relevant art, the discharge current of a battery is often referred to as a “C-

rate” to normalize against battery capacities. A “1C rate” means that the discharge current will




                                                  3
             Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 4 of 7



discharge the entire battery in one (1) hour, while a “10C rate” means that the discharge current

will discharge the entire battery in one-tenth (1/10) of an hour.

       17.      The ’484 Patent at 2:33-37 defines the 10C to 1C capacity ratio (or 10C discharge

capacitity) as the ratio of (i) the capacity of a lithium ion secondary battery after being discharged

at a 10C rate and (ii) the capacity of the same lithium ion secondary battery after being discharged

at a 1C rate. The ’484 Patent at 7:55-63 provides an example for measuring a battery’s capacity

after being discharged at the 1C and 10C rates.

       18.      On information and belief, no LFP battery can achieve greater than 80% capacity

ratio for 10C to 1C discharge rates prior to the invention of the Asserted Patents.


                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,803,484

       19.      Long Hua re-alleges and incorporates the allegations of paragraphs 1-18 above.

       20.      Long Hua is the current assignee of the ’484 Patent and has all substantial rights

to enforce the ’484 Patent, including the right to exclude others and to sue and recover damages

for past and future infringement.

       21.      The ’484 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       22.      A123 has infringed and continues to infringe directly and/or indirectly, either

literally or under the doctrine of equivalents, at least claim 1 of the ’484 Patent in violation of 35

U.S.C. § 271(a).

       23.      A123 is practicing the ’484 Patent without permission from Long Hua. A123’s

infringement of the ’484 Patent has injured and continues to injure Long Hua. Long Hua will

continue to be irreparably harmed unless this Court enjoins A123.

       24.      A123 is given notice under 35 U.S.C. § 287(a) of the ’484 Patent at least as early


                                                  4
             Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 5 of 7



as the filing date of this Complaint.

       25.      A123 directly infringes at least claim 1 of the ’484 Patent under 35 U.S.C. § 271(a)

by making, using, selling, offering for sale in the United States, and/or importing into the United

States, without permission, consent, authority or license, lithium ion secondary battery products

including, without limitation, A123’s ANR26650M1B battery cells incorporated in the ALM®

12V7 battery of NEC Energy Solutions, and A123’s UltraPhosphate® battery cells incorporated

in the 48V LiFePO4 battery (Model No. LR115327) of Jaguar and Land Rover.


               COUNT II – INFRINGEMENT OF U.S. PATENT NO. 8,034,480

       26.      Long Hua re-alleges and incorporates the allegations of paragraphs 1-25 above.

       27.      Long Hua is the assignee of the ’480 Patent and has all substantial rights to enforce

the ’484 Patent, including the right to exclude others and to sue and recover damages for past and

future infringement.

       28.      The ’480 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       29.      A123 has infringed and continues to infringe directly and/or indirectly, either

literally or under the doctrine of equivalents, at least claim 1 of the ’480 Patent in violation of 35

U.S.C. § 271(a).

       30.      A123 is practicing the ’480 Patent without permission from Long Hua. A123’s

infringement of the ’480 Patent has injured and continues to injure Long Hua. Long Hua will

continue to be irreparably harmed unless this Court enjoins A123.

       31.      A123 is given notice under 35 U.S.C. § 287(a) of the ’480 Patent at least as early

as the filing date of this Complaint.

       32.      A123 directly infringes at least claim 1 of the ’480 Patent under 35 U.S.C. § 271(a)


                                                  5
              Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 6 of 7



by making, using, selling, offering for sale in the United States, and/or importing into the United

States, without permission, consent, authority or license, lithium ion secondary battery products

including, without limitation, A123’s ANR26650M1B battery cells incorporated in the ALM®

12V7 battery modules of NEC Energy Solutions, and A123’s UltraPhosphate® battery cells

incorporated in the 48V LiFePO4 battery module (Model No. LR115327) of Jaguar and Land

Rover.


                                      PRAYER FOR RELIEF

         WHEREFORE, Long Hua respectfully requests the following:

         A.      A judgment that A123 has infringed one or more claims of the Asserted Patents;

         B.      A judgment that each of the Asserted Patents is valid and enforceable;

         C.      A judgment awarding Long Hua damages resulting from A123’s infringement of

the Asserted Patents;

         D.      A judgment that A123 has willfully infringed the Asserted Patents;

         E.      A judgment that the damages award be increased up to three times the actual

amount assessed, pursuant to 35 U.S.C. § 284;

         F.      A permanent injunction preventing A123, its officers, directors, attorneys, agents,

servants, employees, parties in privity with, and all persons in active concert or participation with

any of the foregoing, from infringing the Asserted Patent;

         G.      A judgment requiring A123 to pay Long Hua costs, expenses, and prejudgment

and post-judgment interest for A123’s infringement of the Asserted Patents;

         H.      A judgment finding that this is an exceptional case and awarding Long Hua its

reasonable attorneys’ fees pursuant to 35 U.S.C. § 285; and

         I.      Such other relief as the Court deems just and proper.


                                                  6
         Case 1:20-cv-11887-RGS Document 1 Filed 10/20/20 Page 7 of 7



                               DEMAND FOR JURY TRIAL

      Long Hua respectfully demands a jury trial of all issues triable to a jury.

                                                    Respectfully submitted,

Dated: October 20, 2020                             /s/ Hsuanyeh Chang
                                                    Hsuanyeh Chang, PhD (BBO No. 684421)
                                                    hsuanyeh@hsuanyeh.com
                                                    Stephen Y. Chow (BBO No. 082990)
                                                    Stephen.Y.Chow@hsuanyeh.com
                                                    HSUANYEH LAW GROUP, PC
                                                    11 Beacon Street, Suite 900
                                                    Boston, MA 02108
                                                    Telephone: (617) 886-9088

                                                    ATTORNEYS FOR PLAINTIFF
                                                    LONG HUA TECHNOLOGY CO., LTD.




                                                7
